Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-4-2009

Crawford v. Levi
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3377




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Crawford v. Levi" (2009). 2009 Decisions. Paper 1780.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1780


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-57                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 08-3377
                                      ___________

                             AKINTUNDE CRAWFORD,
                                             Appellant

                                           v.

                              TROY LEVI, WARDEN
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                               (D.C. Civil No. 07-04892)
                     District Judge: Honorable R. Barclay Surrick
                     ____________________________________


         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  December 18, 2008

              Before: McKEE, FISHER and CHAGARES, Circuit Judges

                            (Opinion filed: March 04, 2009)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      Following a jury trial in the District Court, Appellant Akintunde Crawford and

several codefendants were convicted of various crimes related to bank fraud and identity
theft. Before he was sentenced, Crawford filed a habeas corpus petition pursuant to 28

U.S.C. § 2241, which he amended on January 7, 2008. Appellee then moved to dismiss

the amended habeas petition. By order dated July 25, 2008, the District Court granted

Appellee’s motion and dismissed Crawford’s amended § 2241 petition.1 Crawford timely

appealed from that order. For the reasons that follow, we will affirm.

       The District Court correctly found that Crawford could not challenge his

conviction via § 2241. This is because the presumptive means by which a federal

prisoner can challenge the validity of his conviction or sentence is by motion pursuant to

28 U.S.C. § 2255, unless such a motion would be “inadequate or ineffective.” Okereke v.

United States, 307 F.3d 117, 120 (3d Cir. 2002). Nothing in the record suggests that

Crawford’s case fits within the narrow class of circumstances where a § 2255 motion

would in fact be inadequate or ineffective to challenge his conviction.2 There being no

substantial question presented by Crawford’s appeal from the dismissal of his amended §

2241 habeas petition, we will summarily affirm the District Court’s order dismissing the

case for lack of jurisdiction. See LAR 27.4; I.O.P. 10.6.




   1
     Although the District Court did not so specify, we necessarily view its dismissal as
jurisdictional in nature and not a determination on the merits.
   2
     As the Government noted below, the appropriate course for Crawford is to file a
direct appeal, which he has now done. That appeal is pending, and upon its resolution
Crawford can then pursue his remedies under 28 U.S.C. § 2255.
                                       2